Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Jakiela on 12/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Amend claims 1, 3, 6-10, 12 and 13 as follows:
Claim 1:
A process for electrochemical detection of mycobacteria in a biological sample, said process comprising the steps of: 
a) providing p-aminophyenyl-6-O-ocatanoyl-β-glucopyranoside as a substrate for  Antigen 85 (Ag85) andwherein said sugar is a cofactor for the acyltransferase;
b) bringing said biological sample into contact with said substrate and cofactor; and
c) electrochemically detecting the product resulting from the catalytic activity of said 
Claim 3:
The process as claimed in claim 1, wherein the biological sample is selected from bacterial cultures, biological specimens of human or animal origin, and environmental samples. 
Claim 6: 
The process as claimed in claim 1, wherein the electrochemical detection step c) is carried out by 
Claim 7:
The process as claimed in claim 1, wherein said mycobacteria has been isolated from the biological sample 
A[[.]]) placing said biological sample in solution; 
B[[.]]) contacting the solution obtained in step A) with an apolar solvent; 
C[[.]]) recovering the mycobacteria by membrane filtration or centrifugation of the solution resulting from step B); and 
D[[.]]) recovering the mycobacteria from the resultant filtrate or from the resultant centrifugation pellet obtained at the end of step C). 
Claim 8:
The process as claimed in claim 7, further comprising a step of A') decontaminating C') of decontaminating 
Claim 9:
The process as claimed in claim 8, wherein step C') is carried out by the addition of one or more of ic solutions, or at least one disinfecting compound.  
Claim 10:
 The process as claimed in claim 8, further comprising a step C") of rinsing filter at the end of step C') and before step D).  
Claim 12:
A kit for carrying out the process for electrochemical detection of mycobacteria in a biological sample as defined in claim 1, comprising: 
i[[.]]) a device and the reagents for collecting and preparing the biological sample to be tested; 
ii[[.]]) a device comprising p-aminophyenyl-6-O-ocatanoyl-β-glucopyranoside as a substrate of Ag85 and wherein said sugar is a cofactor for Ag85; and
 iii[[.]]) a device for the electrochemical detection 
Claim 13:
The kit as claimed in claim 12, wherein the device for the electrochemical detection 
Add new Claim 14:
The kit as claimed in claim 13, wherein the amperometric sensor is a screen printed sensor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rejection of the claims under 35 USC 112a, written description, have been overcome by limiting the genera of the acyltransferase, substrate and cofactor to that which is instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653